DETAILED ACTION
Claims 1-20 and 37-40 are pending in the instant application, Applicant amending claims 1, 8-11, 15 and 37-39 and adding claim 40.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .
	
Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Drawings
Figure 16 is objected to under 37 CFR 1.83(a) because it fails to label the branches of decision box 1610. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 and 37-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1-20 and 37-40, the independent claims recite the elements of:
providing, on a workstation operably coupled to the database and remote from the plurality of assets, a dashboard displaying a plurality of asset entry points, contextual application filter entry points, each asset entry point associated with a respective asset
with activation of an asset entry point invoking simultaneous display of a first set of filtered entry points showing a first set of filtered data associated with the activated asset entry point and contextual application filter entry points associated with the activated asset entry point, activation of a filtered entry point of the first set invoking a first interface associated with the activated filtered entry point of the first set, and
with activation of a contextual application filter entry point invoking display of a second set of filtered entry points showing a second set of filtered data associated with the activated contextual application filter entry point, activation of a filtered entry point of the 

Applicant’s abstract and Fig. 3 seems to give the most coherent description of the invention as a whole. From the abstract, the Examiner understands that the invention is directed to a computer system interface for selecting and controlling assets. However, Applicant’s amended language precludes examination because the claim terms below are too difficult to parse.
Claim Interpretation
Claim Mapping
Asset
“‘Asset’ as used herein may be any tangible or intangible asset, including real and personal property, financial assets, financial accounts, investments, investment accounts, services, and anything that can be the subject of a purchase, sale, or other type of transfer or exchange.” (para 45)

Asset Class

Application
Contextual

Filter

Entry Point
“Entry point is a graphical user interface element or other
entry point 302 may be a hypertext link, menu item, button, keyboard input, or the like.” (Para 43)


Application entry point


Asset entry point


Contextual application filter entry point


Application filter entry point
 

Filtered entry point
 

Filtered data
 

Activated asset entry point
 

Data entry point


Operation entry point


Notification entry point




Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623